Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 25, 2015

                                      No. 04-15-00504-CV

                    IN THE INTEREST OF C.S.D. AND J.C.D., Children,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01571
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        On July 24, 2015, the trial court signed an order terminating Appellant’s rights to her
child G.C.D. On August 13, 2015, Appellant filed a notice of accelerated appeal. See TEX. R.
APP. P. 26.1(b). The reporter’s record was due on August 24, 2015. See id. R. 35.1(b).
        On the record’s due date, court reporter Amelia Guillen filed a notification of late
reporter’s record. She indicated she had just received the notice of appeal that morning, she
estimated the record at 100 pages, and she requested a thirty-day extension of time to file the
record.
        The reporter’s motion for extension of time to file the reporter’s record is granted in
part. The reporter’s record must be filed with this court by September 3, 2015. Cf. TEX. R.
APP. P. 35.3(c) (limiting an extension in an accelerated appeal to ten days).
        The children’s “need for permanence is the paramount consideration for [their] present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West Supp. 2012)).
        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of this court is directed to
deliver a copy of this order to the Honorable Charles Montemayor, Associate Judge for the
Children’s Court. See also TEX. R. APP. P. 28.4 (b) (providing that in appeals from orders
terminating parental rights, “the trial court must direct the official or deputy reporter to
immediately commence the preparation of the reporter’s record. The trial court must
arrange for a substitute reporter, if necessary.” (emphasis added)).




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court